NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3085-19

LAWANDA KITCHEN and
JONATHAN RUFFIN,

          Plaintiffs-Appellants,

v.

SPRINGPOINT SENIOR
LIVING, IRENE D'OVIDIO,
SANDI KO, KEATING
ROBINSON, and PEGGY
McMAHON,

          Defendants-Respondents,

and

LIANA CUBAN,

     Defendant.
___________________________

                   Argued September 1, 2021 – Decided September 28, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-5826-17.
            Barbara K. Lewinson argued the cause for appellants
            (Barbara K. Lewinson, LLC, attorneys; Barbara K.
            Lewinson, of counsel; Jeffrey Zajac, on the brief).

            Denise M. Dadika argued the cause for respondents
            (Epstein Becker & Green, PC, attorneys; Denise M.
            Dadika, of counsel and on the brief; Jiri Janko, on the
            brief).

PER CURIAM

      Plaintiffs Lawanda Kitchen and Jonathan Ruffin appeal from a February

20, 2020 Law Division order granting summary judgment to defendants

Springpoint Senior Living (Springpoint), Irene D'Ovidio, Sandi Ko, Keating

Robinson, and Peggy McMahon dismissing the complaint. We affirm.

      We derive the following facts from the motion record, viewed in the light

most favorable to the non-moving plaintiffs. See Brill v. Guardian Life Ins. Co.

of Am., 142 N.J. 520, 540 (1995). Springpoint is a continuing care retirement

community. Kitchen is a Licensed Practical Nurse (LPN) who was employed

by Springpoint from October 29, 2006 to May 30, 2017, when she was

terminated. Kitchen is African American.

      Kitchen worked in a two-story Springpoint facility that contained a

Skilled Nursing Unit, an Assisted Living Unit, and Taylor Commons. She was

initially assigned to the Skilled Nursing Unit but over the course of her



                                                                          A-3085-19
                                       2
employment worked in all three units. Taylor Commons housed ten to twelve

residents. The Assisted Living Unit could accommodate up to forty residents.

      During 2015, Kitchen's schedule changed from working five nights per

week to three nights per week. The new schedule required her to work sixteen-

hour shifts. Kitchen claimed that the new schedule resulted in short staffing that

prevented her from taking work breaks. Kitchen admits she does not know the

staffing levels required by State regulations. She further admits that no resident

health issues occurred because of staffing levels in 2015 or 2016.

      Kitchen claims that her "employment record and environment were good

to excellent until the Fall of 2015 when she began to encounter problems with

[her] supervisor, Irene D'Ovidio, the newly assigned Unit Manager for the

Skilled Nursing Unit."

      Kitchen testified that between 2012 and April 2015, D'Ovidio gave

African American nurses who worked the night shift a "hard time" by

questioning their complaints that patients were not safe, displaying "an attitude"

toward them, and making false complaints against them. In addition, prior to

May 2015, Kitchen was informed by Marcia White, an African American co-

worker, that D'Ovidio stated she was going to "fix all us black bitches" who

worked the night shift in the Skilled Nursing Unit.


                                                                            A-3085-19
                                        3
      Thereafter, D'Ovidio was promoted to Director of Nursing, replacing

defendant Liana Cuban. On October 5, 2015, Kitchen received a disciplinary

warning for failing to prepare a monthly summary for a patient. Kitchen claims

she was on vacation and believed that another employee should have prepared

the summary.

      Kitchen alleged that African American nurses worked short-handed while

the shifts worked by Caucasian nurses were always fully staffed. Beginning in

2015, Kitchen alleged that she complained to Ko, Linda Rose, Judith Marte, and

Mary Cannon regarding perceived inadequacies, irregularities, and violations of

workplace requirements. This included repeated complaints about short-staffing

the 3:00 p.m. to 11:00 p.m. shift in the Skilled Nursing Unit.

      Defendants deny Kitchen made such complaints. They rely on recorded

conversations between Kitchen and Ko, Rose, Marte, and Cannon that contain

no such complaints. In addition, during a recording that Kitchen made of her

post-termination conversation with Sue Thomson, Kitchen admitted she had not

told anyone about the lack of breaks on the overnight shift.

      While company policy required two nurses and four aides, plaintiff

asserted that the overnight shift was frequently staffed by only one nurse and

two aides. Plaintiff alleged this "made work difficult" because there were forty


                                                                          A-3085-19
                                        4
residents in the Skilled Nursing Unit, preventing her and the employees she

supervised from taking meal and work breaks; since company policy required

that at least two employees always remain in the unit. On April 17, 2016,

Kitchen was disciplined for leaving the unit with just one aide remaining.

       Plaintiff further complained to management and corporate compliance

about several instances of misconduct in December 2015 and January 2016

including: (1) failure to properly enter medication orders into electronic health

records; (2) medication dispensing errors; (3) lost medication; and (4) failure to

properly sign for narcotics.

       In August 2016, Kitchen complained that D'Ovidio failed to properly

destroy medications. D'Ovidio was asked by management to resign but was told

they would attempt to place her in a nursing position at a different Springpoint

facility.   Ultimately, D'Ovidio was given an ultimatum to resign or face

termination. She resigned effective August 26, 2016.

       Kitchen received disciplinary warnings on February 15, 2016, for

removing a Fentanyl patch without two licensed nurses present, and on April 17,

2016, for leaving Taylor Commons during an overnight shift. Kitchen contested

the warnings, and both were subsequently rescinded. Kitchen contends both

warnings were retaliatory.


                                                                             A-3085-19
                                        5
      Kitchen alleges the following additional retaliation. In the Spring of 2016,

Kitchen was transferred from the Skilled Nursing Unit to the Assisted Living

Unit and Taylor Commons. On January 9, 2017, Kitchen was cited for speaking

to a security guard in an improper manner and for her presence in the Skilled

Nursing Unit.

      On January 28, 2017, Kitchen received a "desk reference" warning for

failing to write an incident report about a dementia patient who had fallen and

the failure to send the injured patient for evaluation of the resulting head injury.

Kitchen claimed, however, that the fall occurred before her shift began.

      On December 1, 2016, Cannon was hired as Springpoint's Administrator

and Assistant Executive Director. On March 3, 2017, Marte was hired as the

new Assisted Living Coordinator. Marte reported to Cannon. Notably, both

were hired more than one and one-half years after D'Ovidio made racist

comment to White and months after D'Ovidio resigned.

      In relevant part, Springpoint's Employee Manual provides:

                     SLEEPING DURING WORK HOURS

            You are expected to be alert at all times while on duty.
            It is particularly important that employees on the night
            shift be alert for any emergency that might arise.
            Employees found sleeping on duty or on Springpoint
            property will be subject to disciplinary action up to and
            including termination of employment.

                                                                              A-3085-19
                                         6
The manual entitles employees to two fifteen-minute breaks and an unpaid

thirty-minute meal break when they work five or more hours in a day. The

breaks must be scheduled in accordance with the needs of the department.

      On May 22, 2017, Marte arrived at work early and found Certified Nursing

Assistant (CNA) Susan Conteh asleep in an armchair in the living room area of

the Assisted Living Unit. Security camera footage confirmed that Conteh had

been sleeping most of her shift. The footage also revealed that another CNA,

Rakiatu Alghali, had slept in an armchair right next to Conteh for more than

three hours that morning.    On May 31, 2017, Springpoint terminated both

Conteh and Alghali for violating its no sleeping policy. Kitchen was aware they

were terminated for sleeping during the overnight shift.

      The incident that precipitated Kitchen's termination occurred on June 4,

2017. At around 2:00 a.m., Marte and Cannon observed Kitchen sitting at a

computer desk with her eyes closed and her hand on her computer mouse. When

she did not wake up during the two-minute period they observed her, Marte took

a photograph of Kitchen with her cell phone. The photograph depicts Kitchen

sitting at the computer with her eyes closed. Kitchen admitted that she did not

hear Marte or Cannon enter or see them observing or photographing her.



                                                                         A-3085-19
                                       7
      That same night, Marte and Cannon spoke to another employee, Sara

Glybo, who admitted she had slept during her shift. Unlike Glybo, Kitchen

denied she was sleeping at her computer desk and claimed she was watching

training videos. When Marte and Cannon challenged Kitchen's explanation,

Kitchen admitted she did not know which door they used to enter the unit, even

though she would have heard the door close if she were awake. Marte and

Cannon decided to suspend Kitchen pending investigation.         Kitchen was

terminated two days later.        The decision to terminate Kitchen was made

collectively by Marte, Cannon, Human Resources Director Thompson, and

Executive Director Jean Brophy, and was reviewed and approved by corporate

Human Resources.

      Corporate Compliance Director Ko subsequently interviewed a security

employee who stated she had previously observed Kitchen and CNAs regularly

sleeping while on duty.

      Kitchen maintains that a security video camera should have captured her

behavior, but it was not provided in discovery. She worked a double shift that

night. Kitchen contends that a Caucasian nurse was also found sleeping on the

job but received no discipline.




                                                                        A-3085-19
                                         8
        On October 3, 2017, plaintiffs filed a six-count complaint naming

Springpoint, D'Ovidio, Ko, Robinson, and Liana Cuban as defendants. The

complaint asserted claims for violation of the Conscientious Employee

Protection Act (CEPA), N.J.S.A. 34:19-1 to -14 (count one); violation of the

New Jersey Law against Discrimination (LAD), N.J.S.A. 10:5-1 to -42 (count

two); interference with economic advantage (count three); intentional infliction

of emotional distress (count four); per quod damages for "loss of society and

consortium" and "personal emotional anxiety" (count five) 1; and aiding and

abetting (count six). Kitchen alleged that she was terminated because she was

African American and in retaliation for whistleblowing.

        On December 15, 2017, plaintiffs filed a first amended complaint that

named Peggy McMahon as an additional defendant and corrected the name of

Kitchen's husband to Jonathan Ruffin.

        Following the close of discovery, defendants moved for summary

judgment. Springpoint contended that Kitchen was terminated because she was

sleeping while on duty in violation of its no sleeping during work hours policy.




1
    Ruffin's per quod claim is derivative of Kitchen's claims.


                                                                          A-3085-19
                                         9
Plaintiffs opposed the motion.2 In their initial opposing papers, plaintiffs did

not oppose dismissal of the LAD claim (count two). In their sur-reply brief,

they opposed dismissal of count two.

      The judge issued a February 20, 2020 order and written opinion granting

summary judgment to defendants. He explained that CEPA cases have a one-

year statute of limitations which begins to run when the cause of action accrues.

Each discrete discriminatory act starts a new clock as to that act. Considering

the October 3, 2017 filing date, the judge determined that plaintiff was permitted

to litigate discrete retaliatory acts occurring after October 3, 2016. Plaintiff's

transfer to a different department, the loss of her supervisory role, and multiple

write ups were deemed time-barred by N.J.S.A. 34:19-5.

      Plaintiff's claim for retaliatory discharge was not time-barred and the

judge addressed the claim on the merits by applying the 4-part test derived from

N.J.S.A. 34:19-3(c), focusing on the fourth prong which requires plaintiff to

"establish a causal connection between the protected activity and the alleged

retaliation by the employer." Plaintiff alleged she was terminated based on her




2
  Plaintiffs filed two briefs and two Statements of Material Facts in opposition
to the motion. They also filed a sur-reply brief. These additional submissions
are not permitted without leave of the court. See R. 1:6-5; R. 4:46-1, -2(b).
                                                                            A-3085-19
                                       10
complaints of short staffing during night shifts and her inability to take breaks.

The judge found plaintiff could not sustain a claim under CEPA because:

            [p]laintiff has not set forth sufficient proofs that there
            exists a causal connection between the protected action
            and her termination, which is the alleged subsequent
            adverse employment action for these two
            whistleblowing complaints . . . . Plaintiff was
            terminated for legitimate, non-retaliatory reasons.
            Plaintiff was observed sleeping on the job by two of
            [p]laintiff's supervisors.     Plaintiff's sleeping was
            recorded by a picture which conclusively demonstrated
            that she was sleeping in every practical sense.

      Next, the judge considered the four instances in which plaintiff alleged

racial discrimination and found that plaintiff established a prima facie LAD case

as it related to those four instances. The judge explained that after a successful

demonstration of discrimination by plaintiff, the burden shifts to defendants to

demonstrate there was a legitimate business decision to terminate plaintiff. The

judge found defendants met their burden by observing Kitchen for minutes with

her eyes closed and photographing her sleeping. Despite plaintiff's contention

she was not sleeping, the judge was

            convinced that [d]efendant need not conclusively show
            that [p]laintiff had achieved actual sleep by definition
            in order to be in violation of the "no sleep" policy.
            Plaintiff was in effect sleeping and not being attentive
            or productive. This [c]ourt concludes that [d]efendant
            has demonstrated a nondiscriminatory reason for


                                                                            A-3085-19
                                       11
            termination such that the burden . . . shifts back to
            [p]laintiff.

Following the second burden shift, the judge found plaintiff did not meet her

burden overcoming defendant's legitimate business reason for discharge because

"termination of a CNA on the same shift for the same reason as [p]laintiff only

reinforces that [d]efendants acted on a legitimate business reason."

      The judge addressed the hostile work environment claims cumulatively

and did not find enough evidence for a jury to find defendants acted with "race

motivated animus." The judge found that reduced staffing on night shifts, the

lack of similar complaints or negative write-ups from other African American

employees, and D'Ovidio's statement toward black employees did not rise to the

level of a hostile work environment.

      This appeal followed.     Plaintiffs raise the following points for our

consideration.

            POINT I

            BECAUSE THE PLAINTIFF MADE OUT A PRIMA
            FACIE CASE FOR A HOSTILE WORK
            ENVIRONMENT CLAIM UNDER CEPA, THE LAW
            DIVISION  ERRED   BY   GRANTING    THE
            DEFENDANTS'   MOTION    FOR  SUMMARY
            JUDGMENT.

                  A. The Plaintiff Presented a Prima Facie Case of
                  a Hostile Work Environment under CEPA.

                                                                         A-3085-19
                                       12
     B. The Plaintiff's Hostile Work Environment
     Claim Is Not Barred by the CEPA Statute of
     Limitations Period.

     C. The Law Division's Decision Represents
     Reversible Error.

POINT II

BECAUSE THE PLAINTIFF MADE OUT A PRIMA
FACIE CASE FOR RETALIATORY DISCHARGE
UNDER CEPA, THE LAW DIVISION ERRED BY
GRANTING SUMMARY JUDGMENT.

     A. The Plaintiff Was Under a Reasonable Belief
     that Employees of the Defendant Were Engaged
     in Conduct that Violated Both the Laws of New
     Jersey and Clear Mandates of Public Policy.

     B. The Plaintiff Performed a Whistleblowing
     Activity When She Reported the Activities of
     Springpoint's Employees.

     C. Plaintiff Was Subjected to an Adverse
     Employment Action as a Result of Her Protected
     Whistleblowing Activities.

     D. A Causal Connection Exists Between
     Plaintiff's Whistleblowing Activities and the
     Adverse Employment Action Taken by
     Defendants.

     E. The Law Division's Decision Represents
     Reversible Error.




                                                      A-3085-19
                       13
            POINT III

            THE LAW DIVISION ERRED IN GRANTING
            SUMMARY JUDGMENT DISMISSING THE
            PLAINTIFF'S CLAIM UNDER THE NEW JERSEY
            LAW AGAINST DISCRIMINATION.

      Our review of a ruling on summary judgment is de novo, applying the

same legal standard as the trial court. Green v. Monmouth Univ., 237 N.J. 516,

529 (2019) (citation omitted).      "Summary judgment is appropriate 'if the

pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law." Rios v. Meda Pharm., Inc., 247 N.J. 1, 13 (2021)

(quoting R. 4:46-2(c)).     We consider "whether the competent evidential

materials presented, when viewed in the light most favorable to the non-moving

party in consideration of the applicable evidentiary standard, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue in favor of the

non-moving party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 523

(1995). "If there is no genuine issue of material fact, we must 'decide whether

the trial court correctly interpreted the law.'" DepoLink Ct. Rep. & Litig.

Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (quoting

Massachi v. AHL Servs., Inc., 396 N.J. Super. 486, 494 (App. Div. 2007)).

                                                                             A-3085-19
                                       14
      Motions for summary judgment require trial and appellate courts to review

the motion record against "the elements of the cause of action, [and] the

evidential standard governing that cause of action." Bhagat v. Bhagat, 217 N.J.

22, 38 (2014). To that end, we turn our discussion to the governing principles

in CEPA and LAD actions, including the applicable statutes of limitations.

      CEPA's Purpose and Hostile Work Environment Test

      "The Legislature enacted CEPA to 'protect and encourage employees to

report illegal or unethical workplace activities and to discourage publ ic and

private sector employers from engaging in such conduct.'"             Dzwonar v.

McDevitt, 177 N.J. 451, 461 (2003) (quoting Abbamont v. Piscataway Twp. Bd.

of Educ., 138 N.J. 405, 431 (1994)). As a remedial statute, CEPA "promotes a

strong public policy of the State" and "should be construed liberally to effectuate

its important social goal." Battaglia v. United Parcel Serv., Inc., 214 N.J. 518,

555 (2013) (quoting Abbamont, 138 N.J. at 431).

      To support a claim of hostile work environment based upon race, plaintiff

must present prima facie evidence that the conduct complained of (1) would not

have occurred but for the employee's protected status, it was (2) severe or

pervasive enough to make a (3) reasonable person believe that (4) the conditions

of employment are altered, and the working environment is hostile or abusive.


                                                                             A-3085-19
                                       15
Lehmann v. Toys ‘R’ Us, Inc., 132 N.J. 587, 603–04 (1993); see also Taylor v.

Metzger,152 N.J. 490, 498 (1998) (applying the Lehmann test to hostile work

environment claim based upon race).

      "'Retaliation,' as defined by CEPA, need not be a single discrete action."

Green v. Jersey City Bd. of Educ., 177 N.J. 434, 447 (2003). "Indeed, 'adverse

employment action taken against an employee' . . . can include . . . many separate

but relatively minor instances of behavior directed against an employee that may

not be actionable individually but that combine to make up a pattern of

retaliatory conduct." Ibid. (quoting N.J.S.A. 34:19-2(e)).

      Although a single incident of harassment can create a hostile work

environment, "'it will be a rare and extreme case in which a single incident will

be so severe that it would, from the perspective of a reasonable [person situated

as the claimant], make the working environment hostile.'" Taylor, 152 N.J. at

500 (quoting Lehmann,132 N.J. at 606–07); accord Rios, 247 N.J. at 11. The

test's second, third, and fourth prongs "are interdependent." Rios, 247 N.J. at

10-11 (quoting Lehmann,132 N.J. at 606–07).

            One cannot inquire whether the alleged conduct was
            ‘severe or pervasive’ without knowing how severe or
            pervasive it must be. The answer to that question lies
            in the other prongs: the conduct must be severe or
            pervasive enough to make a reasonable woman believe


                                                                            A-3085-19
                                       16
            that the conditions of employment are altered and her
            working environment is hostile.

            [Ibid. (emphasis in original).]

      We apply "an objective standard to evaluate a hostile work environment

claim." Id. at 12 (citations omitted). "The standard focuses on the harassing

conduct itself and 'not on its effect on the plaintiff or on the work environment.'"

Ibid. (quoting Lehmann, 132 N.J. at 606). "[N]either 'a plaintiff's subjective

response' to the harassment, nor a defendant's subjective intent when

perpetuating the harassment is controlling of whether an actionable hostile

environment claim exits.'" Ibid. (citations omitted) (quoting Cutler v. Dorn, 196

N.J. 419, 431 (2008)).

      Taylor presented a rare and extreme case which informs our opinion. The

plaintiff, a sheriff's officer, alleged that the defendant Sheriff of Burlington

County stated, "[t]here's the jungle bunny" to her in the presence of another

supervisor, the undersheriff. Taylor, 152 N.J. at 495. The Court found "[t]he

term defendant used, 'jungle bunny,' is patently a racist slur, and is ugly, stark

and raw in its opprobrious connotation" and "had an unambiguously demeaning

racial message . . . ." Id. at 502-03. The court also noted, "the severity of the

remark . . . was exacerbated by the fact that it was uttered by a supervisor or

superior officer. Defendant was not an ordinary co-worker of plaintiff; he was

                                                                              A-3085-19
                                        17
the Sheriff . . . . That fact greatly magnifies the gravity of the comment." Id. at

503. "Because the sheriff was both plaintiff's superior and her offender, plaintiff

could not seek the redress that would otherwise be available to a victim of

invidious workplace harassment, namely, resort to her own supervisor." Id. at

505. The Court concluded that a factfinder could reasonably determine the

racial insult was sufficiently severe under the circumstances to create a hostile

work environment. Id. at 506-07.

      The Lehmann standard applies to hostile work environment claims,

including claims based on racial comments. Taylor, 152 N.J. at 498-500. Any

such claims must be evaluated considering "all the circumstances, including the

frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee's work performance." Rios, 247 N.J.

at 10-11 (quoting Jersey City Bd. of Educ., 177 N.J. at 447).

      Ordinarily, a plaintiff has one year from the occurrence of the retaliation

to file an action under CEPA. N.J.S.A. 34:19-5. Retaliatory actions can be a

single discrete action, like the failure to promote, or a hostile work environment,

which consists of "many separate but relatively minor instances of behavior

directed against an employee that may not be actionable individually but that


                                                                             A-3085-19
                                       18
combine to make up a pattern of retaliatory conduct." Jersey City Bd. of Educ.,

177 N.J. at 448. Under the continuing violation doctrine, which applies to CEPA

claims, id. at 446-49, "a plaintiff may pursue a claim for discriminatory conduct

if he or she can demonstrate that each asserted act by a defendant is part of a

pattern and at least one of those acts occurred within the statutory limitations

period." Shepherd v. Hunterdon Dev. Ctr., 174 N.J. 1, 6-7 (2002) (citing West

v. Phila. Elec. Co., 45 F.3d 744, 754-55 (3d Cir. 1995)).

      In Shepherd, the Court highlighted the difference between a hostile work

environment claim that falls within the continuing violation doctrine and a claim

based on a discrete act that does not. 174 N.J. at 19-20.

                  Hostile environment claims are different in kind
            from discrete acts. Their very nature involves repeated
            conduct.     The “unlawful employment practice”
            therefore cannot be said to occur on any particular day.
            It occurs over a series of days or perhaps years and, in
            direct contrast to discrete acts, a single act of
            harassment may not be actionable on its own. Such
            claims are based on the cumulative [e]ffect of
            individual acts.

                  ....

            A hostile work environment claim is comprised of a
            series of separate acts that collectively constitute one
            "unlawful employment practice." . . . It does not matter,
            for purposes of the statute, that some of the component
            acts of the hostile work environment fall outside the
            statutory time period. Provided that an act contributing

                                                                           A-3085-19
                                      19
     to the claim occurs within the filing period, the entire
     time period of the hostile environment may be
     considered by a court for the purposes of determining
     liability.

             That act need not, however, be the last act. As
     long as the employer has engaged in enough activity to
     make out an actionable hostile environment claim, an
     unlawful employment practice has "occurred," even if
     it is still occurring. Subsequent events, however, may
     still be part of the one hostile work environment claim
     and a charge may be filed at a later date and still
     encompass the whole.

     [Ibid. (alterations in original) (quoting Nat'l R.R.
     Passenger Corp. v. Morgan, 536 U.S. 101, 115-17
     (2002) (citations and footnotes omitted)).]

The court adopted the following two-prong test:

     First, have plaintiffs alleged one or more discrete acts
     of discriminatory conduct by defendants? If yes, then
     their cause of action would have accrued on the day on
     which those individual acts occurred. Second, have
     plaintiffs alleged a pattern or series of acts, any one of
     which may not be actionable as a discrete act, but when
     viewed cumulatively constitute a hostile work
     environment? If yes, then their cause of action would
     have accrued on the date on which the last act occurred,
     notwithstanding "that some of the component acts of
     the hostile work environment [have fallen] outside the
     statutory time period."

     [Id. at 21 (alteration in original) (quoting Morgan, 536
     U.S. at 117).]




                                                                  A-3085-19
                                20
      Here, plaintiff received the following disciplinary warnings and citations:

warned for removing a Fentanyl patch without two nurses present (February 15,

2016); warned after leaving Taylor Commons during an overnight shift (April

17, 2016); demoted from the Skilled Nursing Unit (April or May 2016); cited

for improperly speaking to a security guard and for her presence in the Skilled

Nursing ward (January 9, 2017); and cited for failure to write a report for a

patient (January 28, 2017). Plaintiff testified that between 2012 and April 2015,

D'Ovidio "[gave African American nurses] an attitude" or made false complaints

about them. Plaintiff was informed from a secondhand source that D'Ovidio

made a statement that she was going to "fix all us black bitches" referring to the

African American nurses on the night shift of the Skilled Nursing ward. Plaintiff

does not, however, identify any one incident as so severe that it created a hostile

work environment. Therefore, we examine the conduct complained of over the

course of her time at Springpoint to determine whether the cumulative effect of

the alleged discriminatory conduct was so pervasive as to alter the conditions of

her employment.

      We do not take plaintiff's allegations that she was subjected to racial bias

in the workplace lightly.       However, we note that her complaints are

distinguishable from those in Taylor. The nature and frequency of the alleged


                                                                             A-3085-19
                                       21
discriminatory acts over the course of four years at Springpoint do not depict a

work environment in which the terms of employment have been altered by acts

of racial discrimination.

      Viewed cumulatively, we do not find the circumstances to suggest

hostility under the Morgan factors outlined above.        The frequency of the

discriminatory conduct—five minor warnings in two years—is not pervasive.

Several disciplinary actions were rescinded. The warnings and citations did not

result in punitive actions beyond one reassignment to another area of the facility

with no loss in pay or benefits. Plaintiff did not allege that the warnings were

either physically threatening or humiliating, or that they unreasonably interfered

with her work performance.

      Hostile work environment claims are different from discrete acts because

they involve repeated conduct, and plaintiff has not offered any evidence of

repeated conduct that was hostile or abusive. Instead, plaintiff relies upon a few

rescinded minor disciplinary actions.

      Although the trial court considered Springpoint's actions to be discrete

acts, we agree that even when considered as a pattern of conduct, plaintiff has

failed to show that a hostile work environment existed.        Springpoint acted

within its power to discipline plaintiff for forbidden conduct. Based on the facts


                                                                            A-3085-19
                                        22
alleged, none of the warnings or citations, individually as discrete acts, or taken

cumulatively as a pattern, would suggest to a reasonable African American

woman in the same situation that the environment was hostile or abusive when

considered in the same light as the facts in Taylor or Rios.

      CEPA Retaliatory Discharge

      To establish a prima facie case under CEPA, a plaintiff must prove:

            (1) he or she reasonably believed that his or her
            employer's conduct was violating either a law, rule, or
            regulation promulgated pursuant to law, or a clear
            mandate of public policy;

            (2) he or she performed a "whistle-blowing" activity
            described in N.J.S.A. 34:19-3(c);

            (3) an adverse employment action was taken against
            him or her; and

            (4) a causal connection exists between the whistle-
            blowing activity and the adverse employment action.

            [Lippman v. Ethicon, Inc., 222 N.J. 362, 380 (2015)
            (quoting Dzwonar, 177 N.J. at 462).]

"The evidentiary burden at the prima facie stage is 'rather modest . . . .'" Zive

v. Stanley Roberts, Inc., 182 N.J. 436, 447 (2005) (quoting Marzano v. Comput.

Sci. Corp., 91 F.3d 497, 508 (3d Cir. 1996)). Moreover, "[t]hese requirements

must be liberally construed to effectuate CEPA's important social goals."



                                                                             A-3085-19
                                       23
Maimone v. City of Atl. City, 188 N.J. 221, 230 (2006). CEPA prohibits

employers from retaliating against an employee who:

           a.     Discloses, or threatens to disclose to a supervisor
           or to a public body an activity, policy or practice of the
           employer . . . that the employee reasonably believes:

                 (1) is in violation of a law, or a rule or regulation
                 promulgated pursuant to law . . .; or

                 (2) is fraudulent or criminal . . . ;

           b.    Provides information to, or testifies before, any
           public body conducting an investigation, hearing or
           inquiry into any violation of law, or a rule or regulation
           promulgated pursuant to law by the employer . . .; or

           c.     Objects to, or refuses to participate in any
           activity, policy or practice which the employee
           reasonably believes:

                 (1) is in violation of a law, or a rule or regulation
                 promulgated pursuant to law . . .;

                 (2) is fraudulent or criminal . . .; or

                 (3) is incompatible with a clear mandate of public
                 policy concerning the public health, safety or
                 welfare or protection of the environment.

           [N.J.S.A. 34:19-3.]

     CEPA defines "retaliatory action" as "the discharge, suspension or

demotion of an employee, or other adverse employment action taken against an

employee in the terms and conditions of employment." N.J.S.A. 34:19-2(e).

                                                                         A-3085-19
                                      24
Once a plaintiff establishes the four elements outlined in Dzwonar, the burden

shifts to the defendant to "advance a legitimate, nondiscriminatory reason for

the adverse conduct against the employee." Klein v. Univ. of Med. & Dentistry

of N.J., 377 N.J. Super. 28, 38 (App. Div. 2005). "If such reasons are proffered,

plaintiff must then raise a genuine issue of material fact that the employer's

proffered explanation is pretextual." Id. at 39.

      Employees attempting to establish a violation of CEPA must demonstrate

a causal connection between their protected activity and the retaliation.

Maimone, 188 N.J. at 237. Causation "may be demonstrated by evidence of

circumstances that justify an inference of retaliatory motive," and the evidence

of pretext may serve that function. Romano v. Brown & Williamson Tobacco

Corp., 284 N.J. Super. 543, 550-52 (App. Div. 1995). The temporal proximity

of protected activity followed by an adverse employment action is usually

insufficient by itself to establish the causal connection. Young v. Hobart W.

Grp., 385 N.J. Super. 448, 466-67 (App. Div. 2005). New Jersey applies the

burden-shifting approach developed under McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), which applies to CEPA retaliation claims. Massarano v.

N.J. Transit, 400 N.J. Super. 474, 492 (App. Div. 2008).




                                                                           A-3085-19
                                       25
      The approach requires a plaintiff to establish a prima facie case of

discrimination. McDonnell Douglas, 411 U.S. at 802. Once a prima facie case

is established, the second prong of the McDonnell Douglas test requires the

employer "to articulate some legitimate, nondiscriminatory reason for" its

action. Texas Dep't of Cmty. Affs. v. Burdine, 450 U.S. 248, 254 (1981). That

is not a burden of persuasion, which "remains at all times with the plaintiff." Id.

at 253. The employer only needs to "articulate" a nondiscriminatory reason for

its action "with sufficient clarity so that the plaintiff will have a full and fair

opportunity to demonstrate pretext." Id. at 253-256.

      Indeed, the employer never has the burden of proving that its proffered

reason was the actual reason for its action, "because the burden of proving the

actual discrimination lies at all times with the plaintiff." Bray v. Marriott Hotels,

110 F.3d 986, 990 (3d Cir. 1997). The employer's articulation must be "taken

as true," and the court's evaluation of it during this second part of the McDonnell

Douglas test "can involve no credibility assessment." St. Mary's Honor Ctr. v.

Hicks, 509 U.S. 502, 509 (1993).

      If the employer articulates a nondiscriminatory reason, the plaintiff loses

the benefit of the presumption established by the prima facie case. Burdine, 450

U.S. at 255-56. To survive the employer's motion for summary judgment, the


                                                                              A-3085-19
                                        26
plaintiff must present "evidence which: 1) casts sufficient doubt upon each of

the legitimate reasons proffered by the defendant so that a factfinder could

reasonably conclude that each reason was a fabrication; or 2) allows the

factfinder to infer that discrimination was more likely than not a motivating or

determinative cause of" the action in question. Fuentes v. Perskie, 32 F.3d 759,

762 (3d Cir. 1994).

      The plaintiff's evidence of pretext may be indirect, Burdine, 450 U.S. at

256, or circumstantial, Mandel v. UBS/PaineWebber, Inc., 373 N.J. Super. 55,

75 (App. Div. 2004). It may even be simply the incredibility of the employer's

proffered reason, which, in conjunction with the prima facie case, may be legally

sufficient to support the inference that the alleged discriminatory reason was an

actual one. St. Mary's, 509 U.S. at 511.

      The plaintiff does not have to show that the prohibited reason was the

employer's sole reason, but rather just that it may have been one of the

employer's "but[-]for" reasons.    Fuentes, 32 F.3d at 764.     However, while

employers may not act for a prohibited purpose, they are free, when unlawful

discrimination is not a factor, to make personnel decisions objectively or

subjectively, and in a manner that is unpopular with the employees. Maiorino

v. Schering-Plough Corp., 302 N.J. Super. 323, 345-46 (App. Div. 1997).


                                                                           A-3085-19
                                      27
      Kitchen filed her complaint on October 3, 2017. Thus, any retaliatory

action must have taken place less than one year earlier to state a viable CEPA

claim, unless the continuing violation doctrine applies.       The judge found

plaintiff's claims based on CEPA for retaliatory discharge were not time-barred.

The judge agreed with plaintiff's contention that she: (a) reasonably believed her

employer's conduct was illegal; (b) performed a "whistle-blowing" activity; and

(c) an adverse employment action occurred. The problem is satisfying the fourth

prong, which requires a causal connection between the whistle-blowing activity

and the adverse action.

      Plaintiff was terminated in June 2017, after she was observed and

photographed sleeping on duty by Marte and Cannon. Notably, Marte and

Cannon, who were not named as defendants, were hired after D'Ovidio was

terminated.   Plaintiff has presented no evidence that her termination was

causally connected to her December 2015 to January 2016 whistleblowing

activities which included registering complaints to management regarding

missing narcotics, medication errors, and a cover-up by supervisors. When there

is little temporal proximity, the employee "must set forth other evidence to

establish the causal link." Hobart West Group, 385 N.J. Super. at 467.




                                                                            A-3085-19
                                       28
      Kitchen claims that the judge did not properly consider the evidence. On

appeal, she argues that the judge did not apply the correct complaints to the

retaliatory discharge analysis.     In his opinion, the judge stated, "[p]laintiff

alleges that she was terminated because she complained of the night crew being

short-staffed, and that she was unable to take breaks because of being short-

staffed." In her brief, plaintiff argues the record was distorted by the judge's

statement and instead asserts she was terminated for her whistleblowing activity.

We are unpersuaded.

      Following     plaintiff's   whistle-blowing    activity   in   January    2016,

Springpoint cited plaintiff for five infractions in the following year until plaintiff

was ultimately terminated eighteen months after the whistle-blowing activities

took place. This lack of temporal proximity militates strongly against inferring

retaliatory action. In sum, Kitchen has not satisfied the fourth prong of the prima

facie case for retaliation under CEPA.

      In the alternative, if a tenuous causal connection were found, plaintiff is

unable to demonstrate pretext based on Springpoint's legitimate, non-

discriminatory reason for her termination.        Importantly, Springpoint is not

required to prove that Kitchen was actually sleeping at her desk or that it was

the actual reason for her termination. The burden of proving discrimination


                                                                                A-3085-19
                                         29
always lies with the plaintiff. Kitchen cannot satisfy that burden. Kitchen was

observed motionless with her eyes closed for over two minutes by two

supervisors. The photograph corroborates their observations. Two CNAs found

sleeping were terminated shortly before plaintiff. Plaintiff has not shown that

the reason expressed by Springpoint for her termination was pretextual.

      To defeat a summary judgment motion, Kitchen was obligated to present

evidence that casts sufficient doubt on the expressed reason for termination, so

that a reasonable fact finder could find it was a fabrication or infer that

discrimination was more likely than not a motivating factor for the action. She

failed to do so. Defendants presented corroborated evidence that Kitchen was

sleeping while on duty, a violation of company policy allowing termination.

Springpoint houses residents who are elderly. Some suffer from dementia. A

nurse sleeping on duty is unaware of their surroundings and the conduct of the

residents, who may attempt to elope from the facility, placing them at risk.

      Moreover, D'Ovidio resigned before Marte or Cannon were hired. There

is no evidence that they knew of D'Ovidio's racist remark when they suspended

Kitchen. The decision to terminate Kitchen was made collectively by Marte,

Cannon, Thompson, and Brophy. Aside from her termination, Kitchen does not

allege any other acts of antagonism, retaliation, or racial animus by any of them.


                                                                            A-3085-19
                                       30
      Law Against Discrimination Claim

      Plaintiff brought separate legal claims against defendants under CEPA

arising out of the same allegations of reprisal. Her LAD claims are foreclosed

by CEPA's election-of-remedies provision, N.J.S.A. 34:19-8, which plainly

states that "the institution of an action in accordance with [CEPA] shall be

deemed a waiver of the rights and remedies available under any other . . . State

law.” See also Young v. Schering Corp., 275 N.J. Super. 221, 238 (App. Div.

1994) (applying N.J.S.A. 34:19-8).      Therefore, plaintiff's LAD claim was

properly dismissed.

      Plaintiffs' argument that they may proceed under the LAD for alleged

discrimination occurring beyond CEPA's one-year statute of limitation lacks

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3085-19
                                      31